﻿Mr. President, I would like to begin by conveying to you the congratulations of the Government of Belgium on your election to the presidency of the thirty-ninth session of the General Assembly and expressing our wishes for success in the fulfilment of this most prestigious and essential task.
104.	My country is delighted that a person of your stature has been chosen for this high office. It views this as an assurance of the success of our work. Furthermore, Belgium is happy to see a representative of a region of the world to which it attaches a very special interest chairing the General Assembly of an institution which, as underlined by the Secretary-General in his report on the work of the Organization, constitutes the embodiment of multilateralism itself.
105.	Allow me also to take this opportunity to thank your predecessor, Mr. Illueca, for the manner in which he guided the thirty-eighth session of the General Assembly and for the positive contribution he thus made to the Organization.
106.	The universal character of the United Nations unquestionably remains one of its most important features. Its task, which is to receive into its fold all the States of the world on an equal footing, with respect for the sovereignty of each, is essential to its mission of peace. I am therefore happy to greet the arrival of a new member, Brunei Darussalam. I assure it of our intention to maintain with it relations of meaningful co-operation and friendship.
107.	I wish to recall with emotion one of our late colleagues, Mr. Lee Bum-Suk, former Foreign Minister of the Republic of Korea. A year ago Mr. Lee led the delegation of observers of the Republic of Korea to the General Assembly. A week later, he fell victim, with other Korean leaders, to a repugnant political crime. I express the admiration of the Belgian people and Government for the moderation and self-restraint with which the leaders of the Republic of Korea reacted to this assault, refusing to respond to violence with violence.
108.	This tragedy underscores more than ever how imperative it is to find, without delay, a peaceful and democratic solution to the question of the reunification of the Korean peninsula. Belgium shares the opinion of the Republic of Korea that any negotiation in this respect must begin with a dialogue between the two parts of Korea, a dialogue aimed at restoring confidence between them, which is indispensable.
109.	While we await this reunification, Belgium declares itself in favour of the simultaneous entry of both Koreas into the United Nations. A decision to this effect could contribute to easing the tension in the peninsula and would also be in conformity with the principle of universality of the United Nations, a principle which we uphold.
110.	This year Belgium had the privilege of welcoming the Secretary-General. I express our gratitude to him for this visit and our appreciation of his untiring efforts for world peace and security. The talks I had with him enabled me to understand better his dedication to his duties and his personal commitment to the best performance of his tasks. We think particularly of the consultations he is holding to bring about the necessary conditions for a peaceful settlement of the question of Cyprus.
111.	I read the Secretary-General's report this year with the utmost attention, just as I did his two preceding ones. Similarly, I took note with great interest of his statements in other forums—particularly two speeches he delivered last May, one to the Brookings Institution and the United Nations Association of the United States of America and the other at the John Hopkins School of Advanced International Studies. I want him to know how much his analysis of the crisis of multilateralism impressed me and how much I admire the opinion he expressed, as the highest official of the United Nations, on this crisis and its consequences.
112.	What the Secretary-General said reminded me of the words of one of my predecessors, Paul-Henri Spaak, who in 1946, as you know, was the first President of the General Assembly. Even before assuming this post he made clear at San Francisco how he viewed the work of the Organization, declaring:
"Everybody today stresses the necessary solidarity that ought to manifest itself in time of war, and one is right to do so. But this solidarity would probably become unnecessary if the peoples understood more clearly that they must help one another in times of peace.
"From a strategic point of view, there are no more frontiers. When war breaks out in one part of the world, it does not take long to devastate the whole world. That is the terrible vision that is presented to us to remind us from time to time, since we tend to forget it, that we are all dependent on one another.
"But why do we wait for war to become conscious of this reality? It also exists—as much, and perhaps even more—in times of peace. It is fine to be united to achieve victory, but it would be even better, much more effective and less costly to be united to build a better world.
"One cannot limit oneself to drafting texts for use only when the situation becomes serious. I wish that we could build something that would become part of our daily life, of our daily concerns, something that would not only come to mind when the spectre of war threatened us but would help us to respond effectively to the disturbing questions that will be posed by the economic and social organization of the world.
"I should like the international organization that will result from our work not only to tell us hew we may avert war and how to win it if, despite everything, it breaks out, but also to give us the means to ensure peace by giving men the chance to live with employment and in happiness."
113.	The Secretary-General expresses the same concern when he calls in his report for the firm establishment of the three main elements of a stable international order: an accepted system of maintaining international peace and security; disarmament and arms limitation; and the progressive development of a just and effective system of international economic relations. I wish him to know that we share his views and that he has our full support.
114.	My colleague, Mr. Barry, current President of the Council of Ministers of the 10 member countries of the European Communities, has accurately expressed their views from this rostrum [6th meeting], for which I thank him. I recognize Belgium's own opinions in the ones he expressed and in the survey he made of an international situation that is more disquieting than ever. I can therefore concentrate on just a few subjects.
115.	First, however, I should like to stress, as did Mr. Barry, the importance my country attaches to the planned meeting between the Foreign Ministers of the countries of Central America and the Contadora Group, on the one hand, and of the Ten, accompanied by the European Communities Commission, and Spain and Portugal, on the other. This meeting, which will take place in a few days, will enable representatives of States linked by history and culture to consider the problems of a region torn by a crisis rooted in political, economic and social problems. We hope that this meeting will bring about a new kind of co-operation which will lead to peace, economic recovery and social progress.
116.	Rereading the statements I had the honour to make in the past two years to the Genera! Assembly, I found that both covered subjects related to security and disarmament, the reduction of tension, and peace. My predecessors had already deemed these problems sufficiently important to dedicate most of their attention to them, as did the majority of my colleagues at this rostrum.
117.	Is not that normal? Is not the pursuit of peace and the means to ensure or preserve it the prime objective of the United Nations and the foremost duty of the international community? The United Nations even dedicated two special sessions of the General Assembly to disarmament, in the work of which we placed great expectations. Unfortunately, crises have continued to cause upheavals in certain regions of the world and are all the more disturbing since they are set against a backdrop of regrettable tensions in East-West relations.
118.	Indeed, far from having narrowed, the division between the Western countries and those of the Warsaw Pact seems to have widened, the arms control negotiations are stalled or have been interrupted, and the political dialogue itself seems to be in deadlock, to such an extent that some political commentators do not hesitate to call 1984 "the lost year".
119.	In fact, 1984 seems not to have borne fruit with respect to disarmament, and even to detente, but it has not been completely lost for peace, and we should beware of an excessive and unreasonable pessimism, for a number of reasons.
120.	I cannot help but feel that the most serious threats to peace he in imbalances and errors of judgement. Undoubtedly, nuclear weapons have such a terrifyingly destructive power that no side could hope to win a nuclear conflict it might have started; but, precisely for that reason, should we not admit that this formidable weapon is a powerful deterrent ?
121.	The danger of a nuclear conflict would be greatest precisely if one of the potential adversaries were to stop viewing the atomic weapon as unacceptable and were to consider it as a weapon "like all others"—that is, a weapon which would enable it to wage and to win a war—and if, through misreading or miscalculation, it felt itself to be in a position to subject its enemy to a nuclear blaze without fear of retaliation. Hence, risks are due far more to imbalances and errors of judgement than to an increase in armaments. I think, therefore, that it is the upsetting of the balanced equilibrium which fosters the arms race, and not the reverse.
122.	In this context I should like to take this opportunity, in my capacity of Minister for Foreign Affairs of a member State of the Atlantic Alliance, to reaffirm emphatically two fundamental elements of the doctrine of the Alliance: first, that the strategy of the Alliance is not to "wage war" or even to "win a war", but indeed to see that war never breaks out; and, further, that none of our weapons will ever be used except to react against aggression.
123.	I should like to add that while taking the necessary steps to maintain and, where needed, restore this balance, essential to security and peace, Belgium and its allies have taken measures to avoid an arms race: indeed, they have twice decided to cut down their nuclear arsenals and resolved to reduce those arsenals by one nuclear warhead for each intermediate-range missile deployed. The North Atlantic Treaty Organization has also adopted the doctrine that "only the minimum number of those forces necessary to support NATO's agreed strategy of deterrence and defence should be retained".
124.	Indeed, although balance seems to us indispensable, it does not follow that such balance must necessarily be at the present level. On the contrary, Belgium, like its allies, favours a balance at the lowest possible level, and that applies equally to conventional and to nuclear weapons. It is precisely for that reason that we are wedded to the Vienna Talks on Mutual Reduction of Armaments and Associated Measures in Central Europe, as well as to all other negotiations likely to bring about reductions in the level of armaments without affecting the security of each country concerned.
125.	We have pointed out that this will not be an easy task. Thus, we advocate the view that we should set ourselves to developing measures of confidence and security conducive to stimulating a climate in which negotiations having a more specific bearing on the reduction of armaments will stand a better chance of bearing fruit. Our efforts at the Conference on Confidence- and Security-building Measures and Disarmament in Europe, at Stockholm, have no other intent.
126.	Anther reason for not indulging in excessive pessimism is precisely the willingness of the Atlantic Alliance to enter into negotiations at any moment and without pre-conditions. This overture has unfortunately not so far met with any response from the leaders of the Warsaw Pact nations. I want to believe that those leaders will come to realize how sterile such an attitude can be and that they will bring themselves to grasp the hand we hold out to them.
127.	Finally, we are now on the eve of the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, and I cherish the hope that for the greater well-being of the whole international community this exercise will be fruitful. The Treaty on the Non-Proliferation of Nuclear Weapons has been a success so far as limiting horizontal proliferation goes. Unfortunately, the results have not been equally convincing with regard to the limitation of vertical proliferation. If some progress could be made in that regard also, the chances of success of the Third Review Conference would be enhanced.
128.	My intention is not to minimize the importance of the present crisis but only to put it back in its right perspective. The situation is perhaps not as alarming as some would claim, but it is worrying in more ways than one. First of all, we see the dynamics of overbidding, along with mounting tensions and a correspondingly diminishing confidence, taking root. Further, it has to be recognized that the increase in military budgets deprives the developing nations of necessary, indeed vital, aid. These expenditures also weigh very heavily on our own economies in these days of budgetary restrictions.
129.	There are thus enough good reasons for wanting to reverse the present course of events without having to invoke bad ones. What makes us want to say "Enough!" to arms development is the waste that such development implies, the responsibility of the developed countries towards those not yet sufficiently developed, and the danger of nuclear proliferation.
130.	We should not deceive ourselves, however. It will not be easy to retie the broken thread of negotiation. Too much emotion has entered into play; too much confidence has been undermined. We shall nevertheless have to overcome distrust, to rise above disappointment and to resume the dialogue. There is no alternative.
131.	In the present state of affairs it is undoubtedly imperative to make every effort to achieve substantive progress in the near future at the most important negotiating tables which are still operating at Geneva, Stockholm and Vienna. The prospects of resuming negotiations on intermediate-range nuclear forces or the strategic arms reduction talks have not so far materialized, though we pray most fervently for such resumption. The hope of seeing an early start of discussions on the demilitarization of space has not yet materialized either.
132.	We thus note with the utmost regret that practically all the established channels of discussion between East and West are blocked. For Belgium, it is not the venue which is essential: what is essential is that negotiations resume and be brought to a successful conclusion.
133.	Perhaps we shall have to start from new, more realistic and, for the present, less ambitious bases, but our goal will always remain the same, that is, to turn Europe into an area of peace and security, based on respect for freedom and for the legal and humanitarian principles that must govern the relations between States and peoples.
134.	Belgium, for one, has always considered that this ongoing dialogue is essential to the restoration of confidence but that it is not enough. We should not limit our contacts to the political issues alone; we must encourage the development of sound economic relations on realistic and mutually beneficial bases. Cultural, technological and scientific relations also have an essential role to play in bringing closer together individuals and communities across borders.
135.	I am convinced that through patience and perseverance and by keeping in mind clear goals we shall in the end fulfil the true ideals of the Helsinki Final Act in which we had placed so much hope.
136.	As the representative of a European country, I beseech all other countries of that continent to transcend the atmosphere of mistrust which in 1984 has rendered too many discussions fruitless, in order once again to take the path of negotiations. This will undoubtedly not be easy, but let us by all means take the path of dialogue, step by step, towards a horizon which will gradually grow ever wider.
137.	By its tone, its philosophy and the proposals it contained, the statement made yesterday before the Assembly by the President of the United States constitutes, to my mind, a positive contribution to the early resumption of this indispensable dialogue. Such dialogue is important not only for the countries of the Warsaw Pact and for those of the Atlantic Alliance but for the whole world, for the East-West tension does not affect only those States which play a direct part in it. In fact, it hampers, sometimes greatly, international relations as a whole. It weighs heavily on the work of the United Nations, making its action in the service of peace and development even more difficult. The President of the Council of Ministers of the 10 member countries of the European Communities has stressed this in a truly remarkable fashion in his statement. Is it not true that this tension also often lends an additional dimension to local conflicts which, by broadening them, exacerbates them and makes them more difficult to solve?
138.	My Government, which respects the sovereignty and independence of States as well as genuine non-alignment, has indeed always expressed the desire that the utmost care be taken to avoid involving other continents in the ideological and political differences which may develop between East and West and, in this context, not to bring division to those continents.
139.	For example, two of the principles on which my Government bases its African policy are: first, that our country will strive to prevent the involvement of Africa and the African countries against their will in clashes between blocs and major Powers; and secondly, that it will endeavour to prevent anything that might contribute to the division and weakening of the African continent and will, rather, strive to promote inter-African co-operation.
140.	The resumption of the North-South dialogue is imperative at all costs and should provide the effort required to combat the economic crisis which affects us all.
141.	Belgium, like most other industrialized nations, is suffering particularly from unemployment, which is a source of anxiety for a large portion of our population. This makes wide-ranging industrial re- adaptation indispensable.
142.	However, the economic crisis affects even more seriously the least favoured nations. Undoubtedly, some signs of economic recovery have been evident for some time, but so far it has had only a very limited effect on the industrialized world and even less on the developing countries.
143.	The considerable indebtedness of many States seriously jeopardizes their development efforts even though some of them have faced this burden courageously and, with the help of the IMF, have at least begun to find some solutions. Famine continues its devastation, and for some among us it is the question no longer of development but of simple survival.
144.	In a world of ever-increasing economic inter-dependence, the international economic situation concerns us all directly. No matter which continent we belong to, what stage of development we have reached or what our political and ideological options may be, it is in our interest, just as it is our duty, to work together to find solutions to these acute problems, which weigh heavily, if perhaps unequally, on each one of us.
145.	What do we see? The global negotiations are at present deadlocked. Proof of this is the fact that the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, have disappointed us in many ways. Even if the International Conference on Population, held at Mexico City from 6 to 14 August 1984, produced certain results, we cannot affirm that the North-South dialogue, in which we had placed so much hope, has had all the expected results.
146.	What then can we do? I sincerely believe that we must, in spite of everything, strengthen the North- South dialogue, but we must realize that this dialogue can only be successful if it leads to balanced commitments. I am convinced that it is by heading in this direction that genuine progress can be made.
147.	Belgium appeals urgently to the United Nations and in particular to its specialized agencies to spare no effort and to use all the means at their disposal to fight the scourge of recession and its consequences. Millions of men and women expect the international community to translate into action, under United Nations guidance, the commitments accepted under its Charter.
148.	In this spirit, Belgium advocates an agreement between the European monetary zone and the zones of the yen and the dollar. This should result in a more stable basis for the world economy and a climate of increased confidence.
149.	Furthermore, Belgium believes that everything possible must be done to find speedy solutions to the problems of the indebtedness of the developing countries. We consider this to be an indispensable condition of the recovery of the international economy and the improvement of North-South relations.
150.	We cannot afford to despair. Recent experience proves that when our States are challenged by a situation in which man, his dignity and his life are at stake, they can surmount their different interests and their political differences to decide on and put into effect together the practical means required by the situation. I am thinking of the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984. I have rarely seen an international conference inspired by such sense of human solidarity.
151.	From the outset, the countries participating in that Conference recognized that the problem of refugees in Africa is the concern of all, for it is the common responsibility of all nations, even if, regrettably, some States chose to remain aloof from this great movement of international solidarity. On the one hand, the African Governments clearly reaffirmed their commitment to do everything in their power to find lasting solutions for often painful human problems. On the other hand, donor Governments, which offer their financial assistance, committed themselves to working hand in hand with the African countries to support such solutions and to bear the often heavy cost of the infrastructure which the reception and repatriation of refugees implies for the countries concerned. The international development organizations, for their part, said that they are ready to co-operate fully in this undertaking.
152.	It is not surprising, therefore, that this spirit, marked by positive and constructive determination and humanitarian concern, enabled the Conference to culminate in the adoption by consensus of a Declaration and Programme of Action. These documents are clear and reflect very well indeed the will that inspired all the countries represented, since they demonstrate the commitment of all to work together, in close solidarity, sharing the burdens, on the basis of a strategy designed to bring about a lasting solution to the refugee problem in Africa.
153.	Moreover, the Conference stressed the vital importance of the complementarity of aid to refugees and development aid. The commitment to give concrete expression to this correlation was one of the substantive achievements of the Conference. Emergency aid and assistance are major aspects of this correlation and must continue. The efforts of the United Nations High Commissioner for Refugees to promote long-term solutions through voluntary repatriation—the most desirable solution, since it goes right to the heart of the refugee problem—and through settlement programmes have proved correct. All these efforts must also be continued. But to ensure these solutions, it is necessary to integrate the projects relating to refugees within the development process. The Conference clearly confirmed this principle.
154.	It thus took its place within the general framework of North-South relations and proved that substantial progress is possible within this context as long as there is the will and the realism.
155.	I firmly believe that if the Second International Conference on Assistance to Refugees in Africa achieved such success it was because its participants put the determination to save lives above all else, for it was for humanity that the United Nations was created—to save mankind from war, protect it from oppression, free it from poverty and hunger.
156.	Every time that this is remembered, the actions of the United Nations have been crowned with success, a success which the Secretary-General points to in his report. Each time it is forgotten, the Organization has failed.
157.	It is time, on the eve of the fortieth anniversary of the United Nations, that we remember this.
158.	It is, moreover, what the Secretary-General asked for in the statement he made on 31 May 1984 before the Preparatory Committee for the Fortieth Anniversary of the United Nations. He said that the anniversary should be an occasion for the world community to ‘’speak out frankly and with a full sense of responsibility towards the entire human family and its planetary home, about the shortcomings of Member States and of this Organization to fulfil such vital purposes as the consolidation of peace and security, disarmament, economic development and the promotion of human rights". He went on to say that "a firm recommitment by all Member States to their obligations under the Charter and its fundamental purposes . . . needs to be expressed not so much through ceremony and in words as in policies and actions. A renewal of faith in the Organization is absolutely necessary to the future of the global community."
159.	That is a proposition to which Belgium, for one, intends to make a contribution, and it wishes to do so in the closest co-operation with each and every one of its fellow Member States in the Organization.
160.	May this fortieth anniversary offer us the opportunity to ensure that elements that unite us prevail over those that divide us. Let us try to remember the tragedy of the Second World War, the state of the world at the end of that conflict, our desire that such a calamity should never happen again, and our decision to create, to that end, the organization which became the United Nations. After the tragic failure of the League of Nations, the hopes of humanity were transferred to an organization which would be universal and would be able to ensure collective security once and for all, tackle fundamental economic issues and reaffirm the basic rights of every human being. Let us recall the extraordinary surge of hope to which the birth of the United Nations gave rise in our people from all walks of life. Let us try from now on to fulfil that hope and let us learn from our failures.
161.	A poet of my country, Emile Verhaeren, once sang the epic of a century-old tree, evoking the ordeals by which its growth had been marked from season to season; but he concluded:
"Its energy, however, Never failed One single moment. It wished, unwaveringly, its life To expand and be more beautiful In every spring."
That is my wish for the United Nations on the eve of its fortieth anniversary.
